Citation Nr: 0027533	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  96-51 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a spastic colon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  No other claim is before the Board at this time.  In 
this regard, the Board must note that in December 1950 the 
veteran was denied service connection for dysentery.  He is 
now seeking service connection for a spastic colon, a 
disability that will be adjudicated independently from the 
previously denied claim of service connection for dysentery.  
If he wishes to reopen the claim of service connection for 
dysentery, he must provide new and material evidence under 
38 U.S.C.A. § 5108 (West 1991).  In any event, the issue of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for dysentery is not 
before the VA at this time.


REMAND

In July 1996, the veteran requested a hearing before a Member 
of the Board at the RO.  In September 2000, the Board 
contacted the veteran and requested that he confirm this 
request for a hearing.  At that time, the Board noted that if 
he did not respond within 30 days, we would assume that he 
still wanted a hearing before a Member of the Board at the 
RO.  No response was received from the veteran.  Accordingly, 
in order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board in 
Phoenix, Arizona, in the order that this 
request was received relative to other 
cases on the docket for which hearings 
are scheduled to be held within this 
area. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



